


Exhibit 10.2


21 January 2015
Kadant, Inc.
Dear Sirs/Madam,
Our Reference: CBD19626
Re: USD 10,000,000.00 Interest Rate Swap
USI: 1010000236 - DTCCRA20150116D10494500591299918


The purpose of this document is to set forth the terms and conditions of the
transaction entered into between Citizens Bank, National Association (formerly
doing business as RBS Citizens, N.A.) (“Citizens”) and Kadant, Inc. (the
“Counterparty”) on the Trade Date specified below (the ''Transaction''). This
document will constitute a ''Confirmation'' as referred to in the ISDA Master
Agreement specified below.
The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.


This Confirmation evidences a complete and binding agreement between
Counterparty and Citizens as to the terms of the Transaction to which this
Confirmation relates. This Confirmation supplements, forms part of, and is
subject to, the ISDA Master Agreement dated as of 13 May 2005 between
Counterparty and Citizens Bank, National Association as the same may be amended
and supplemented from time to time (the “Agreement”).
In the event of any inconsistency between the provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of this
Transaction.


The terms of the particular Transaction to which this Confirmation relates are
as follows:


Notional Amount
 
USD 10,000,000.00
 
 
 
Trade Date
 
16 January 2015
 
 
 
Effective Date
 
16 January 2015
 
 
 
Termination Date
 
27 March 2020, subject to adjustment in accordance with the Modified Following
Business Day Convention
 
 
 
Fixed Amounts
 
 





--------------------------------------------------------------------------------




 
 
 
Fixed Rate Payer
 
Counterparty
 
 
 
Fixed Rate Payer Payment Dates
 
Payment Dates as specified in the Notional Schedule
 
 
 
Fixed Rate
 
1.50 per cent
 
 
 
Fixed Rate Day Count Fraction
 
Actual/360
 
 
 
Business Days for Fixed Amounts
 
London and New York
 
 
 
Floating Amounts
 
 
 
 
 
Floating Rate Payer
 
Citizens Bank, National Association
 
 
 
Floating Rate Payer Payment Dates
 
Payment Dates as specified on the Notional Schedule
 
 
 
Floating Rate Option
 
USD-LIBOR-BBA
 
 
 
Designated Maturity
 
3 month
 
 
 
Floating Rate for the Initial Calculation Period
 
0.22934 pct
 
 
 
Spread
 
None
 
 
 
Floating Rate Day Count Fraction
 
Actual/360
 
 
 
Compounding
 
Inapplicable
 
 
 
Reset Dates
 
The first day of each Calculation Period
 
 
 
Business Days for Floating Amounts
 
London and New York
 
 
 
Calculation Agent
 
Citizens Bank, National Association



The Counterparty understands that the Transaction entered into under this
Agreement does not constitute a deposit and is not insured by the Federal
Deposit Insurance Corporation, Federal Reserve Board, Office of the Comptroller
of the Currency or any state or federal banking agency.
Account Details




--------------------------------------------------------------------------------




Payments to the Counterparty:
 
 
 
 
 
Bank Name:
 
Wells Fargo
 
 
 
Account Number:
 
4162079339
 
 
 
Account Name:
 
Kadant, Inc.
 
 
 
ABA Number:
 
121000248

Offices
The Office of Citizens for the Transaction is
 
Providence
 
 
 
The Office of the Counterparty for the Transaction is
 
Westford, MA

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):-
(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying, and has
not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.
(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.
(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.
This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.
In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. All inquiries regarding confirmations, payments and/or rate
re-settings should be sent to:


Citizens Bank, National Association
One Citizens Plaza




--------------------------------------------------------------------------------




Providence, RI 02903
Attn: Interest Rate Risk Management
Phone 401-282-1126 or 401-282-1809
Fax 401-282-7718


We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation enclosed for that purpose and
returning it to us via fax at the number listed above.


For and on behalf of Citizens Bank, National Association


By:__/s/ Michael J. Liberatore___ ________
Name: Michael J. Liberatore
Title: Vice President


Kadant, Inc.


By:____/s/ Daniel J. Walsh______________
Name: Daniel J. Walsh
Title: Treasurer
Notional Schedule - CBD19626




--------------------------------------------------------------------------------




Period
 
 
16 January 2015 - 02 April 2015
 
USD 10,000,000.00
02 April 2015- 03 July 2015
 
USD 10,000,000.00
03 July 2015- 02 October 2015
 
USD 10,000,000.00
02 October 2015- 31 December 2015
 
USD 10,000,000.00
31 December 2015- 01 April 2016
 
USD 10,000,000.00
01 April 2016- 01 July 2016
 
USD 10,000,000.00
01 July 2016- 30 September 2016
 
USD 10,000,000.00
30 September 2016- 30 December 2016
 
USD 10,000,000.00
30 December 2016- 31 March 2017
 
USD 10,000,000.00
31 March 2017- 30 June 2017
 
USD 10,000,000.00
30 June 2017- 29 September 2017
 
USD 10,000,000.00
29 September 2017- 29 December 2017
 
USD 10,000,000.00
29 December 2017- 29 March 2018
 
USD 10,000,000.00
29 March 2018- 29 June 2018
 
USD 10,000,000.00
29 June 2018- 28 September 2018
 
USD 10,000,000.00
28 September 2018- 28 December 2018
 
USD 10,000,000.00
28 December 2018- 29 March 2019
 
USD 10,000,000.00
29 March 2019- 28 June 2019
 
USD 10,000,000.00
28 June 2019- 27 September 2019
 
USD 10,000,000.00
27 September 2019- 27 December 2019
 
USD 10,000,000.00
27 December 2019- 27 March 2020
 
USD 10,000,000.00



All dates are subject to adjustment in accordance with the Modified Following
Business Day Convention




